DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Applicant’s arguments and amendments to the claims filed on September 13, 2021 have been received and entered. Claim 1 has been amended, while claims 3, 6 and 22 have been canceled. Claims 1-2, 4-5, 7-21, 23-24 and 25 are pending in the instant application.
Priority
It is noted that instant application is a continuation of application no CON of 14/750,870 filed on 06/25/2015, which is a continuation of 14/137,902, filed on 12/20/2013, now US patent no 9434782, which is a continuation of 13/740,727, filed on 01/14/2013, now US patent no  9505827, which is a Divisional  of 13/310,431, filed on 12/02/2011, which is a continuation in part of PCT/GB2010/051122, filed on 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 and also claim priority from foreign application no UK 0911846.4, filed on 07/08/2009 and UK  0913102.0, filed on 07/28/2009. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on April 26, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-2, 4-5, 7-124 and 25 are under consideration. 


Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A method of obtaining an antigen specific antibody or antigen binding fragment thereof, said antibody comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region, and said fragment comprising a human IgH chain variable region, the method comprising: 
providing a transgenic mouse immunized with said antigen; wherein the transgenic mouse comprises a plurality of B cells comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region, and wherein the germline of said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus, wherein said homozygous IgH locus comprises unrearranged human IgH variable region gene segments comprising Vs, Ds and Js operatively joined to an IgH constant (C) region comprising an endogenous C segment at an IgH locus; 
wherein said homozygous IgH locus comprises in 5' to 3' transcriptional orientation said unrearranged human Vs, Ds and Js comprising a 3' JH gene segment, a chimeric JC intron an enhancer, and said operatively joined C region; 
wherein said chimeric J/C intron comprises human JC intronic DNA downstream of said 3'JH gene segment and a truncated mouse JC intron comprising said enhancer and upstream of said C region, wherein in a non-transgenic mouse said human JC intronic DNA is human intronic DNA downstream of said human 3 'JH gene segment, wherein said truncated mouse JC intron comprises mouse 2USSN: 15/383,353 Atty. Docket No. 39080-15701 Response to Final Office Action dated March 18, 2021 intronic DNA upstream of a mouse Emu enhancer and said mouse Emu enhancer, wherein DNA between said 3' human JH segment and said truncated mouse JC intron is less than 2 kb,
 wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining and said transgenic mouse is nonfunctional to produce endogenous mouse Ig heavy chain comprising mouse Ig heavy chain variable and constant regions;
wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region, and wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice having in their germline a homozygous 
(ii) 	providing a host cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or a host cell comprising nucleic acid encoding said human IgH chain variable region of said antigen-binding fragment, wherein said human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is of a B cell, or a hybridoma thereof of the transgenic mouse immunized with said antigen from step (i); and 
 expressing said antibody from said host cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or expressing said antigen-binding fragment thereof from said host cell comprising nucleic acid encoding said human IgH chain variable region of said antigen-binding fragment, and 
wherein said plurality of B cells comprise said B cell expressing antigen-specific antibody comprising a chimeric Ig heavy chain and said plurality of B cells comprise nucleic acid encoding said human IgH variable region and the mouse IgH constant region.
Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1-2, 4-5, 8-9, 11, 13-14, 16-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). In view of Applicants’ amendment of base claim 1, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claims 1, 7, 20-21 and 23 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS) as applied above and Adams (Genomics. 2005 December; 86 (6):753-8). The rejection is withdrawn for the reasons discussed supra.
Claims 1, 10  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)  as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74) as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS).
Claim interpretation: The only active method step of the independent claims is to expressing said antibody or antigen binding fragment thereof from the host cell, wherein the host cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (claim 1). The recitation of 'wherein' said human igH variable region of said antigen specific antibody is from a transgenic mouse contacted with said antigen are considered product-by-process limitations,  the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse 
With respect to claim 1, 12,  Murphy et al a method of producing a human antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy and light chain loci with human variable regions and mouse constant regions. The mice may comprise human heavy chain V, D and J gene segments that replace endogenous mouse heavy chain variable region gene segments at an endogenous mouse heavy chain locus and that are linked to an endogenous mouse heavy chain constant region gene to form a hybrid heavy chain locus. The mice may also comprise human light chain V and J gene segments that replace endogenous mouse light chain variable region gene segments at an endogenous mouse light chain locus and that are linked to an endogenous mouse light chain immunoglobulin constant region gene locus to form a hybrid light chain locus. The heavy and light chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and mouse heavy and light chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred 
Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA encoding the human heavy and light chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocimmune technology (see page 74). 
Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). Thus, Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (col. 23, lines 5-15 or page 45, lines 24-28). Further, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding 
 The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that VelociGene technology was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74). 
With respect to claim 2, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60). This is further shown in Tanamachi  who teaches a method to raise a chimeric antibody of interest in transgenic nonhuman host animal, the method can further comprises isolating from the animal or B cell from the animal , a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host IgH (page. 20, lines 26-32). Tanamachi disclose DNA encoding the variable region (light or heavy chain) from the chimeric antibody can be obtained by standard molecular biology techniques (e.g., PCR amplification or cDNA cloning using a 
With respect to claim 4, Murphy discloses that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15 and col. 23, lines 5-15 and figure 4). 
With respect to claim 5, 7, Murphy et al teach that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci (see col. 7, lines 13-15). Further, because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, line 49-52, figure 4, also in Stevens page 74 and Tanamachi et al page 6, lines 24-30).
Regarding claims 13-14, Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claim 16,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments 
Regarding claims 17, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). Given that Murphy et al disclose replacing part of endogenous mouse IGH locus with human variable region, it would be implicit that expression of endogenous mouse variable and constant region in said mouse would be reduced and/or prevented. 
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claim 10. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not explicitly disclosing chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous with mouse JC intronic DNA, and and (iii) said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 2kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron. 
Tanamchi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamchi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamchi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art, to modify the method of isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS) as applied above and Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427) and  Ravetch et al (Cell, 1981, 27 583-591).
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera,  Tamamchi, Morrison and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Claims 1, 12-16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS)  as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells 
Regarding claim 14, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect 15, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). Regarding claim 16, Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS)   as applied above and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region. 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654,  last paragraph). 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency  and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would  combine the teachings of  Murphy, Stevens,   Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying  the transgenic homozygous mouse of Murphy and Stevens  by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11 a).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:

Applicant disagree with the rejection arguing that Tanamachi does not teach or suggest one of ordinary skill in the art to modify the chimeric IgH locus of Murphy. Applicant continue to argue that there is no motivation for one of skill at the time of the invention to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught by Tanamachi et al. with the positioning of the human V region gene segments at the endogenous IgH locus taught by Murphy et al., to arrive at the structure of the chimeric IgH locus of the instantly recited mouse, and the recited function of said mouse, where said mouse is capable of undergoing V, D, J joining, at least in light of Murphy’s teaching’s away from random integration of human IgH DNA. Applicant rely in part declaration filed on July 7, 2020 to support of their argument. Applicant rely on Bradley’s declaration to assert that one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus” (see para. 6). Applicant further rely on van Dijk’s declaration under Rule 1.132 stating that  “the Tanamachi "mini-locus" is not integrated at an endogenous IgH locus and therefore is not subject to endogenous mouse regulation at the IgH locus and therefore, nothing can be inferred from the Tanamachi mice regarding endogenous IgH regulation of the chimeric gene expression and rearrangement at the endogenous IgH locus (see para. 24 of the declaration). Applicant further point to figure 2 of the Stevens to assert that a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no apparent mouse JC intronic DNA. This JC intron of the mouse taught by Stevens is unlike the JC intron of the mouse taught by Murphy which contains the full mouse JC DNA intron including mouse Eu. Because the JC intron of the chimeric IgH locus of the mouse taught by Stevens differs from that of the mouse taught by Murphy, Stevens is not evidentiary of Murphy.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as stated in previous office action, claims are broadly directed to method of obtaining an antigen specific antibody or antigen binding fragment thereof, said antibody comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain 
In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches insertion site for the human DNA in a mouse chromosome resulting in chimeric intron (see figure 21 of the specification).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the instant case, the specification teaches chimeric JC intron comprises a human IgH JC intronic DNA of about 400 bp DNA segment of human DNA naturally associated and located immediately 3' to the human JH6 segment and a truncated mouse JC intron. It is emphasized that neither the instant application, nor the van Dijk declaration provide any evidence that the loss of few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability. Further, the van Dijk’s declaration fails to teach the nucleotide sequence of mouse JC intron that is critical to the phenotype of the resulting mouse except for the criticality of the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. The  Regarding Bradley’s declaration, it is unclear as to how the ordinary artisan would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because Tanamachi reference reported random integration, while Murphy reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus.  It is emphasized that both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy.
In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of few nucleotide of human origin that may be identical to sequence of mouse origin. Absent of any specific truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin contagious with remaining (truncated) mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining portion being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession i.e., immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first 12 nucleotide portion of the mouse and 
On pages 17-21 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
On pages 22-32 of the applicant’s argument, applicant in part rely on the claims in patent 10064395 to assert that base claim 1 is amended to incorporate the breeding limitation. Applicant notes for the record that the above referenced expert declarations by Dr. Bradley are of record in the instant case. However, considering Tanamachi discloses only a single embodiment of a randomly integrated construct comprising unrearranged human V region gene segments operably linked to a mouse C region via a JC intron comprising truncated mouse JC intronic DNA, Applicant questions the basis for the extrapolation by the Office Action that the construct is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region “irrespective of where it is integrated in the genome. Applicant point to figure 4 of the Murphy to assert that Murphy emphasizing the precise substitution of mouse VH gene segments with human VH gene segments and emphasizing the importance of maintaining mouse IgH regulatory sequences. Given the paucity of knowledge at the time of the invention regarding the complex regulation of the mouse IgH locus, one of skill would not modify the mouse component of the chimeric IgH locus. Thus, one of skill at the time of the invention could not have predicted which sequences would have “no functional significance”. In view of this unpredictability, one of skill in the art at the time of the invention would have recognized that the positioning of the human DNA in a manner not to interrupt the endogenous mouse JC intronic DNA by Murphy was not an arbitrary choice. Applicant point to paragraph 22 of van Dijik’s declaration asserting that Murphy clearly instructed precise replacement of the moue variable region with the human variable region. Applicant argues there is no design choice to make chimeric JC intron because (i) the Murphy mice appear prophetic with respect to the chimeric Ig loci, (ii) Murphy does not disclose that the chimeric IgH locus has a chimeric JC intron comprising a truncated mouse IgH JC intron as required by the instant claims, and the Office Action provided no persuasive evidence that a chimeric IgH locus having the recited chimeric JC intron was a known alternative to the design of a chimeric IgH locus at an 
In response, as indicated above, Examiner has indicated allowable subject matter that require positive recitation of the breeding limitation in the method steps, which patentably distinguishes over the art of record in this application. Should applicant recite active step of providing an immunized mouse, prior to expressing antibody from the host cell comprising a nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, 'wherein' said human IgH variable region of said antigen specific antibody is from the immunized transgenic mouse, instant rejection may be overcome. 
Applicant continue to argue that none of the claims of the five challenged Kymab patents require the instantly recited “truncated mouse IgH JC intronic DNA”, it is not clear to Applicant why how the DeFranco declaration is applicable to the instant claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, Examiner in part agree with the applicant’s argument that none of the previously issued Kymab patents require the instantly recited truncated mouse IgH JC intronic DNA and therefore this limitation was not explicitly addressed by DeFranco ‘s  declaration and  therefore was not reviewed by PTAB. Given the breadth of the truncation of mouse IgH JC intronic DNA, and in absence of any specific sequence requirement or any specific truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides of the mouse JC intron have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to 
Applicant’s argument relying on the previous declaration asserting one of ordinary skill in the art could not have predicted which sequences would have “no functional significance” and due this unpredictability (i) Murphy mice appear prophetic with respect to the chimeric Ig loci, (ii) Murphy does not disclose that the chimeric IgH locus has a chimeric JC intron comprising a truncated mouse IgH JC intron. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that Murphy et al and the van Dijk’s or Bradley’s all emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron (Tanamachi fig. 1 and Aguilera Fig, 1). Examiner has earlier indicated that claimed chimeric JC intron is broad and read on a chimeric JC intron comprising few nucleotide of human origin and remaining of mouse origin. It is emphasized that because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a have pursued the known potential options with a reasonable expectation of success.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Maintained-Double Patenting
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
 Claims 1-2, 4-5, 7-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  

Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of copending Application No. 13740727. 
Claims 1-2, 4-5, 7-21, 23-24 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of 700.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1--2, 4-5, 7-21, 23-24 and 25  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a 
Claims 1--2, 4-5, 7-21, 23-24 and 25  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9788534.. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘534.
Claims 1--2, 4-5, 7-21, 23-24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1--2, 4-5, 7-21, 23-24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1--2, 4-5, 7-21, 23-24 and 25  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No.

Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-2, 4-5, 7-21, 23-24 and 25  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632